 



Exhibit 10.03
MATRIXX INITIATIVES, INC.
2001 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK PROGRAM AGREEMENT
     This Restricted Stock Program Agreement (this “Agreement”) is entered into
between Matrixx Initiatives, Inc., a Delaware corporation (the “Company”), and
                                         (the “Grantee”), as of
                                         (the “Date of Grant”).
RECITALS
     A. The Company has adopted the Matrixx Initiatives, Inc. 2001 Long-Term
Incentive Plan, as amended (formerly known as the Gumtech International, Inc.
2001 Long-Term Incentive Plan) (the “Plan”) to allow the Company to make grants
that will provide an incentive to attract and retain eligible individuals whose
services are considered unusually valuable by providing them an opportunity to
have a proprietary interest in the success of the Company.
     B. The Company believes that entering into this Agreement with the Grantee
is consistent with the above stated purposes.
     C. Any capitalized term not otherwise defined will have the meaning
ascribed to it in the Plan.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions in
this Agreement and for other good and valuable consideration, the Company and
the Grantee agree as follows:
          1.     GRANT OF RESTRICTED SHARES.
          Subject to the terms of this Agreement, the Company hereby grants
                     shares (the “Restricted Shares”) of the Company’s common
stock (the “Common Stock”) to the Grantee as a reward for achieving 20    
performance objectives, as established by the Company’s Compensation Committee
on                     , 20    . The delivery of any documents evidencing the
Restricted Shares granted pursuant to this Agreement shall be subject to the
provisions of Section 4.D below.
          2.     RIGHTS OF GRANTEE.
          Subject to the provisions of this Agreement and the Plan, upon the
issuance by the Company to the Grantee of any Restricted Shares pursuant hereto,
the Grantee will become a shareholder with respect to all of the Restricted
Shares granted to Grantee pursuant to Section 1 and will have all of the rights
of a shareholder in the Company with respect to such Restricted Shares,
including, without limitation, the right to receive notice of, attend and vote
at meetings of the Company’s shareholders and to receive any dividend on such
Restricted Shares that the Company may declare and pay from time to time;
provided, however, that such Restricted Shares will be subject to the
restrictions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



          3.     RESTRICTIONS ON RESTRICTED SHARES.
          Grantee agrees to not sell, transfer, pledge, exchange, hypothecate,
grant any security interest in, or otherwise dispose of, any Restricted Shares
before the date on which the Restricted Shares vest and the restrictions lapse
under Section 4.A, or enter into any agreement or make any commitment to do so.
Any attempted sale, transfer, pledge, exchange, hypothecation or disposition of
the Restricted Shares shall be null and void, and the Company shall not
recognize or give effect to such transaction on its books and records (including
the books and records of the Company’s transfer agent) or recognize the person
or persons to whom such sale, transfer, pledge, exchange, hypothecation or
disposition has been made as the legal or beneficial owner of the Restricted
Shares.
          4.     VESTING.
                    A. Vesting Schedule.
          Subject to the other conditions in this Section 4, the Restricted
Shares will vest and the restrictions set forth in Section 3 will lapse (if at
all) upon the date in                      that the Company determines it has
achieved or exceeded its operating income target for the Company’s
                     fiscal year (as such target shall be determined by the
Compensation Committee of the Company’s Board of Directors after the date
hereof).
                    B. Accelerated Vesting.
     Notwithstanding the provisions of Section 4.A hereof, all of the Restricted
Shares, to the extent not already vested, shall fully vest on the effective date
of a Change of Control (as that term is defined in the form of Change of Control
Agreement filed with the Securities Exchange Commission on March 13, 2006 as
Exhibit 10.12 to the Company’s 2005 Form 10-K), if Grantee is employed by the
Company or any Subsidiary on such effective date.
                    C. Termination of Vesting; Cancellation of Restricted
Shares.
     Notwithstanding the provisions of Section 4.A hereof, if Grantee is an
employee of the Company on the Date of Grant, and Grantee’s employment is
terminated by the Company or Grantee for any reason on or after the Date of
Grant, any Restricted Shares that have not vested as of the effective date of
such termination of employment pursuant to Sections 4.A and 4.B above shall
never vest and shall be automatically cancelled.
                    D. Issuance of Certificates.
     The Company shall only be required to issue stock certificates representing
those Restricted Shares that have vested in accordance with the provisions of
this Agreement. Within sixty (60) days following the applicable vesting date of
any Restricted Shares, the Company shall issue to Grantee a stock certificate
representing such Restricted Shares. In connection with such issuance, Grantee
may return to the Company for cancellation any previously issued stock
certificate representing other Restricted Shares and request that the Company
issue one (1) or more stock certificates representing the previously issued
Restricted Shares and the newly vested

-2-



--------------------------------------------------------------------------------



 



Restricted Shares, whereupon the Company shall issue such stock certificate(s)
to Grantee in accordance with Grantee’s instructions.
          5.     SECURITIES ACT.
                    A. Registration.
                    The Company has the right, but not the obligation, to cause
any of the Restricted Shares issued or issuable hereunder to be registered under
the appropriate rules and regulations of the Securities and Exchange Commission.
                    B. Condition on Delivery of Stock.
                    The Company will not be required to deliver any Restricted
Shares issuable hereunder if, in the opinion of counsel for the Company, the
issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations. The Company may require the
Grantee, prior to or after the issuance of any Restricted Shares hereunder, to
sign and deliver to the Company a written statement, in form and content
acceptable to the Company in its sole discretion, that the Grantee (i) is
acquiring the shares for investment and not with a view to the sale or
distribution thereof, (ii) will not sell any of such shares or any other Common
Stock of the Company that the Grantee may then own or hereafter acquire except
with the prior written approval of the Company, and (iii) will comply with the
Securities Act of 1933, the Securities Exchange Act of 1934 and all other
applicable federal and state securities laws and regulations.
          6.     REPRESENTATIONS OF GRANTEE.
          In connection with Grantee’s receipt of the Restricted Shares, Grantee
hereby represents and warrants to the Company as follows:
                    A. Further Limitations on Disposition.
                    Grantee understands and acknowledges that Grantee may not
make any disposition, sale, or transfer (including transfer by gift or operation
of law) of all or any portion of the Restricted Shares except as provided in
this Agreement. Moreover, Grantee agrees to make no disposition of all or any
portion of the Restricted Shares unless and until: (i) there is then in effect a
registration statement under the Securities Act of 1933 covering such proposed
disposition and such disposition is made in accordance with said Registration
Statement; (ii) the resale provisions of Rule 701 or Rule 144 are available in
the opinion of counsel to the Company; or (iii)(A) Grantee notifies the Company
of the proposed disposition and has furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, (B) Grantee
furnishes the Company with an opinion of Grantee’s counsel to the effect that
such disposition will not require registration of such Restricted Shares under
the Securities Act, and (C) such opinion of Grantee’s counsel shall have been
concurred with by counsel for the Company and the Company shall have advised
Grantee of such concurrence.
                    B. Determination of Fair Market Value.

-3-



--------------------------------------------------------------------------------



 



                    Grantee understands Fair Market Value of the Restricted
Shares shall be determined in accordance with Section 3.1 of the Plan.
                    C. Section 83(b) Election.
                    Grantee understands that Section 83 of the Internal Revenue
Code of 1986 (the “Code”) taxes as ordinary income the difference between the
amount paid for the Restricted Shares and the Fair Market Value of the
Restricted Shares as of the date any restrictions on the Restricted Shares
lapse. In this context, “restriction” means the restrictions set forth in
Section 3. The Grantee understands that he may elect to be taxed at the time the
Restricted Shares are granted rather than when and as the Restricted Shares vest
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the Date of Grant. The Grantee understands that
failure to make this filing timely will result in the recognition of ordinary
income by the Grantee, when the Restricted Shares vest, on the Fair Market Value
of the Restricted Shares at the time such restrictions lapse.
THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
GRANTEE’S BEHALF.
          7.     NONTRANSFERABILITY OF AGREEMENT.
          The Grantee may not assign or transfer Grantee’s rights under this
Agreement, nor may Grantee subject such rights (or any of them) to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement, and all of the Grantee’s rights hereunder, will automatically be
terminated and will thereafter be null and void.
          8.     FEDERAL AND STATE TAXES.
          The Grantee may incur certain liabilities for federal, state or local
taxes in connection with the issuance of the Restricted Shares hereunder, and
the Company may be required by law to withhold such taxes. Upon determination of
the year in which such taxes are due and the determination by the Company of the
amount of taxes required to be withheld, the Grantee shall pay an amount equal
to the amount of federal, state or local taxes required to be withheld to the
Company. If the Grantee fails to make such payment in a timely manner, the
Company may withhold and set-off against compensation payable to the Grantee the
amount of such required payment.
          9.     ADJUSTMENT OF SHARES.
          The number of Restricted Shares issued to the Grantee pursuant to this
Agreement will be adjusted in accordance with Article 11 of the Plan in the
event of a change in the Company’s capital structure. Such number of shares may
also be adjusted based on any withholding of compensation by the Company as
provided in the last sentence of Section 8 hereof.

-4-



--------------------------------------------------------------------------------



 



          10.     AMENDMENT OF THIS AGREEMENT; TERMINATION.
          This Agreement may only be amended with the written approval of the
Grantee and the Company. Notwithstanding the foregoing sentence, the Company may
at any time, upon written notice to the Grantee, (i) amend or terminate the
Plan, or (ii) terminate this Agreement; provided, however, that termination of
this Agreement by the Company will be with respect to future issuances of
Restricted Shares only, and will have no effect on the Grantee’s or the
Company’s rights and obligations hereunder, including, outstanding restrictions
on the sale, transfer, pledge, exchange, hypothecation or disposition of the
Restricted Shares issued to the Grantee hereunder before the effective date of
such termination.
          11.     GOVERNING LAW.
          This Agreement shall be governed in all respects, whether as to
validity, construction, capacity, performance, or otherwise, by the laws of the
State of Arizona, without giving effect to choice of law rules.
          12.     SEVERABILITY.
          If any provision of this Agreement, or the application of any such
provision to any person or circumstance, is held to be unenforceable or invalid
by any court of competent jurisdiction or under any applicable law, the parties
hereto will negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement will not be
affected thereby.
          13.     ENTIRE AGREEMENT.
          This Agreement and the provision of the Plan applicable hereto
constitute the entire, final and complete agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
promises, understandings, negotiations, representations and commitments, both
written and oral, between the parties hereto with respect to the subject matter
hereof. Neither party hereto will be bound by or liable for any statement,
representation, promise, inducement, commitment or understanding of any kind
whatsoever not expressly set forth in this Agreement or in the Plan.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized representative and the Grantee has signed this Agreement as
of the day and year first written above.

            MATRIXX INITIATIVES, INC.
      By:           William J. Hemelt        Executive Vice President and Chief
Financial Officer        GRANTEE:



 
Signature



 
Name
   

-6-